Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 2020/254900 in view of EP2658096, both cited by Applicant.

2020/254900 discloses system comprising plural motors ( fig 2) with each of motors configured  to be coupled  with different  axle of a vehicle and to rotate axle to propel vehicles ( paraph 24,34, fig 2 ) , the motors coupled with a direct current (dc bus and configured to receive dc via dc bus to power motors ( paragraph 32 fig 2), plural switch assemblies with each of switch assemblies having circuit coupled  with a different motor of the motors to control rotation of motor ( fig 2 inverters 1-6, paragraph 24 and 25): and controller ( fig 2 control system  202) configured to communicate control signals to switch assemblies to individual control ( paragraph 38-39 individual control of each assembly ) , circuit to control one or more of torques output  by motors or rotation direction of motors ( paragraph 25, 38-39). 2020/254900 lacks disclosing switch assembly is an H bridge.  EP2658096 discloses H bridge fig 11-12 paragraph 99-100.  It would have been obvious to one of ordinary skill in the art to combine the system of 2020/254900 with H bridge of EP2658096 since H bridge is most fundamental basic structure in field of power electronics when seeking to impellent simple control structure for dc motor, also to regulate motor current in a synchronized manner.  With respect to dependent claims controlling wheel slip and stability is disclosed by 2020/254900 paragraph 38-39, using pwm signal is disclosed in 2020/254900 paragraph 25 and EP2658096 paragraph 122. 

  

Prior art CA2133471 and 5453672 disclose H bridge and dc traction motor.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846